DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species 3, figures 5-16, claims 1-14 in the reply filed on 2/21/22 is acknowledged.  The traversal is on the ground(s) that the claims directed to the three species are not mutually exclusive.  This is not found persuasive because the claims are considered to be mutually exclusive as pointed out in the election of species requirement.
The applicant argues that claim 10, directed to species 3, figures 5-16, claims “a flexible length of material extending from either the clothing fastener o[f]r the decorative element” which can easily encompass a ‘folded strap’ as disclosed in claim 1.   It is agreed that claim 10 is capable of reading on species 1, i.e., it is generic to species 1 and species 2.  However, the applicant has elected species 3 in response to the election requirement.  The claims to be examined must read on the elected species 3.  
The applicant has stated that all claims read on the elected species 3.  However, this is incorrect.  Claim 1 states that the necklace accessory has a folded strap with a fold, which is not found in the elected species 3.  Therefore, claims 1-4 do not read on the elected species 3.  Claim 5 states that the necklace accessory has three different flexible lengths of material extending from the clothing fastener, decorative element and between the first and second lengths of flexible material, which are not found in the elected species 3.  Therefore, claims 5-9 do not read on the elected species 3.
The applicant argues that the elected species are not mutually exclusive by arguing and comparing the claim language between the independent claims.  This fails to address the requirement that the species are independent and distinct, i.e., the features disclosed in the drawings showing the species and not how the claims are generic or not.  Clearly, the drawings show very distinct features for each of the three species as outlined in the election requirement mailed on 1/21/22.  Therefore, the requirement for an election of species was proper.
.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 are rejected under 35 U.S.C. 102a(1) as being clearly anticipated by Otsuki, WO 2006134796 A1.  Otsuki discloses the identically claimed accessory fastener including magnetically connected decorative element and clothing fastener (4, 6) attached to a flexible chain (28) with a necklace fastener (30) at an end of the chain opposite the clothing fastener and the decorative element.

    PNG
    media_image1.png
    479
    337
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677